Citation Nr: 1125190	
Decision Date: 07/01/11    Archive Date: 07/14/11

DOCKET NO.  09-37 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Entitlement to service connection for a dry eyes disorder.

2. Entitlement to service connection for a right forefoot disorder.

3. Entitlement to service connection for a right knee disorder.

4. Entitlement to service connection for posttraumatic stress disorder (PTSD).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel

INTRODUCTION

The Veteran served on active duty from December 1986 to December 2006, including service in Iraq from March to December 2003 and from December 2004 to December 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, which in part denied the benefits sought on appeal.  Jurisdiction in this case now resides with the Jackson, Mississippi, RO.

At the Veteran's recent video-conference hearing in April 2011 before the undersigned, the Veteran raised a claim of entitlement to service connection for a gastrointestinal disorder.  The RO previously denied that claim in an unappealed April 2007 rating decision.  Thus, the Veteran's application to reopen is referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  

Additionally, at his recent videoconference hearing, the Veteran raised a claim for a higher disability rating for his service-connected generalized anxiety disorder.  For the reasons that follow in the remand below, the Board finds that this newly raised issue is inextricably intertwined with the PTSD service connection claim currently on appeal, and must be considered together with that claim.

The issues of entitlement to service connection for (1) a right forefoot disorder, (2) a right knee disorder, and (3) PTSD, are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

In letters dated in August 2009, a national service officer of AMVETS notified the RO and the Veteran of that organization's withdrawal of its representation services to the Veteran in accordance with 38 C.F.R. § 20.608 (2010).  Review of the claims file does not show that the file copy of the VA form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, has been annotated to reflect that withdrawal.  This matter is referred to the RO for appropriate action. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

A dry eyes disorder had its onset in service.


CONCLUSION OF LAW

The criteria for the establishment of service connection for a dry eyes disorder have been met.  38 U.S.C.A. §§ 1110, 1117, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

In this decision, the Board grants service connection for a dry eyes disorder, which represents a complete grant of the benefit sought on appeal.  As such, no discussion of VA's duty to notify and assist is necessary.

In his statements and testimony in April 2011, the Veteran essentially maintains that service connection for an eye disability is warranted because he has had chronic eye problems since service in Iraq.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

The Board has considered whether benefits could be granted under 38 C.F.R. § 3.317 (2010).  Under that section, aside from the general statutes and regulations providing for service connection, service connection also may be established for a Persian Gulf War Veteran who exhibits objective indications of chronic disability that cannot be attributed to any known clinical diagnosis, but which instead results from an undiagnosed illness that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2011.  38 C.F.R. § 3.317(a)(1).  A "Persian Gulf Veteran" is one who served in the Southwest Asia Theater of operations during the Persian Gulf War. See 38 C.F.R. § 3.317.  

In this case, however, the Veteran's objective indications of chronic disability has been attributed to known clinical diagnoses, and ultimately as a dry eyes disorder.  Most recently, during the December 2009 VA examination the examiner opined that the Veteran's dry eye condition was at least as likely as not caused by or a result of episcleritis, which has been shown by the record since service as discussed below.  Therefore, consideration under 38 C.F.R. § 3.317 would not afford the benefits sought by the Veteran.

The Veteran's service treatment records show that he was seen periodically during service for eye problems.

The report of a January 2006 examination shows that the Veteran reported having dry eyes.  On examination of the eyes, the examiner recorded normal findings, except that the Veteran noted that according to ophthalmology, the Veteran was diagnosed with borderline glaucoma.

The report of an August 2006 VA examination (prior to separation) shows that the Veteran was examined for left corneal abrasion, blurred vision, and bilateral chronic dry eye syndrome.  The Veteran reported having intermittent redness, with very dry eyes in the morning.  He reported having had the symptoms for two years.  The report contains pertinent diagnoses of dry eye symptoms most likely precipitated by medications and wind and heat in Iraq and history of recurrent episcleritis of the right eye.

Private treatment records between June and August 2009 show treatment for eye complaints assessed initially in June 2009 as episcleritis of the right eye.  In August, the Veteran was seen for complaints that the symptoms had flared up again after he finished his medication.  The diagnosis at that time was recurrent episcleritis of the right eye.

The Veteran was afforded another VA examination in December 2009.  The report  of that examination reflects that based on his examination of the Veteran and his review of his medical history, the examiner diagnosed him as having chronic episcleritis of the right eye by history and no physical evidence of a dry eye condition present at the time of the examination.  The examiner opined that the Veteran's dry eye condition was at least as likely as not caused by or a result of episcleritis.  In providing that opinion the examiner noted that episcleritis is an inflammatory eye condition, and could be characterized by sector redness of the eye.  Further, that the condition had a foreign body sensation with irritation and tended to be recurrent.  

The examiner noted that the condition can be associated with a variety of underlying medical conditions specifically the collagen vascular diseases such as rheumatoid arthritis, which are notorious for producing symptoms of dry eyes.  The examiner noted, however, that laboratory work to determine the presence of such underlying conditions (collagen vascular diseases such as rheumatoid arthritis) was negative.  

Based on a review of the evidence, the Board finds that service connection is warranted for a dry eyes disorder.  In reaching this determination, the Board finds the Veteran's report of having a continuity of eye problems since service both competent and credible.  With respect to the latter assessment, the Board notes that the Veteran's statements are consistent with and corroborated by treatment records during and since service.  

Further, the Board finds that the December 2009 VA examination opinion to be probative and essentially in support of the Veteran's claim.  Though the examiner found no evidence of episcleritis of the right eye at the time of that examination, the examiner implicitly acknowledged that the Veteran had recurrent episcleritis-a cause of dry eyes-stating that laboratory study had been conducted to find the underlying condition responsible for the Veteran's episcleritis or dry eye-albeit they were unable to find the underlying cause.

For the Veteran's claim to be successful, here it is not necessary to find the underlying disease agent.  Based on all of the foregoing evidence discussed above, the Board finds that the evidence is at least in equipoise as to whether the Veteran has a chronic dry eyes disorder which is related to service.  
 
In addition to the clinical evidence discussed above in the Veteran's favor and showing a continuity of symptomatology since during service, the Veteran is competent to attest to his observations of his symptoms, to include attesting as to a continuity of eye symptomatology after discharge.  The Veteran has credibly reported that he has had dry eye symptomatology associated with the claimed chronic eye disorder since service, an assertion that is completely consistent with the medical record.  The Veteran's statements and testimony on these matters are credible, and provide the most probative evidence on the question of whether there was a continuity of symptoms since service with respect to the claimed eye disability.  

Based on the above, the Board finds that the evidence is at least in equipoise as to whether the Veteran's dry eyes disorder is related to service.  Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for a dry eyes disorder.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a dry eyes disorder is granted.

REMAND

On appeal the Veteran claims entitlement to service connection for a right forefoot disorder, a right knee disorder, and PTSD.  A remand of the appeal regarding these issues is necessary for the following reasons.  

First, at his April 2011 video-conference hearing before the undersigned, the veteran testified with respect to his PTSD claim that he received treatment from Dr. Gilbert whose address was 5004 Highway 39 North Meridian, Mississippi.  The Veteran also testified that he received treatment through Tricare and their referrals.  All outstanding treatment records not on file and associated with the foregoing sources should be obtained prior to the examinations ordered below.

Secondly, with respect to the right forefoot disorder and right knee disorder service connection claims, service treatment records include a February 2004 report showing complaints of right foot pain after stepping up on a curb.  The assessment was right mild foot pain.  A June 2004 Physical Profile report shows a medical condition of chronic right forefoot pain, which the examiner indicated to be permanent at that time.  The report of a January 2006 examination during service shows that on examination the examiner noted the Veteran had a right foot bunion and had a physical profile, and was asymptomatic currently.  During an August 2006 VA general examination, the report contains diagnoses including right foot strain and right knee strain.  

At the April 2011 videoconference hearing before the undersigned, the Veteran testified that he was under a physical profile for his right foot and right knee during service, and that he has had associated symptoms related to injury since service.   The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

Subsequent to the August 2006 VA examination, private treatment records 2006 and 2007 show no indications of any right knee or right forefoot conditions.  Private treatment records in 2007 and 2008 show complaints of right leg pain concurrent with complaints of low back pain and associated findings of lumbar pain symptomatology.  

In sum, the Veteran was diagnosed with right foot strain and right knee strain during the August 2006 VA general examination, and he has testified of essentially chronic right forefoot and right knee symptoms since service.  However, given the private treatment record since then, there remains a question of whether the Veteran has a chronic right forefoot disorder or chronic right knee disorder etiologically related to service.  

Based on the foregoing, and since the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, a medical examination with pertinent opinion is necessary to decide the claim.  See 38 C.F.R. § 3.159(c)(4).

Thirdly, with respect to the PTSD service connection claim on appeal, service connection is currently in effect for a psychiatric disorder of generalized anxiety disorder.  At the April 2011 videoconference hearing, the Veteran effectively raised a new issue for consideration: entitlement to an increased disability rating for his service-connected psychiatric symptomatology of his generalized anxiety disorder.  

Further, newly raised informal claims are generally referred to the RO for appropriate action.  In this case, however, in light of Clemons v. Shinseki, 23 Vet. App. 1 (2009), which generally holds that a claim for a specific psychiatric disability encompasses a claim in general for any psychiatric disorder, resolution of the recently raised claim for an increased disability rating for the service-connected generalized anxiety disorder may impact on the claim here on appeal for service connection for PTSD.

As such, the Board finds that the newly raised claim (increased rating claim) is inextricably intertwined with the Veteran's claim for service connection for PTSD.  As such, the two claims must be considered together.  Therefore, a decision by the Board on the PTSD service connection claim would at this point be premature.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).

In this connection, given the intertwined nature of the newly raised psychiatric disability (general anxiety disorder) disability rating claim and the PTSD service connection claim on appeal, an examination of the Veteran's psychiatric condition would be beneficial in their adjudication/readjudication, particularly in light of pertinent Court holdings, including Clemons supra ; and Mitleider v. Brown, 11 Vet App 181 (1998) (standing for the proposition that if non-service symptoms cannot be separated from service connected symptoms, all of the symptoms are treated as service connected).

Further, the Veteran served in Iraq and effective July 13, 2011, VA amended its adjudication regulations governing service connection for PTSD to provide:

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  75 Fed. Reg. 39843 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3)).

On remand, the RO must consider these criteria.

Accordingly, the Board finds also that, after completing all other development deemed necessary on remand, the RO should adjudicate both whether service connection is warranted for PTSD as well as whether a higher rating is warranted for generalized anxiety disorder.

Finally, as noted in the introduction, AMVETS has withdrawn as the Veteran's representative in this appeal.  As the transcript of the April 2011 Board hearing reflects, the Veteran was apparently unaware of the withdrawal.  As such, on remand, the RO must notify the Veteran of the August 2009 withdrawal of its services by AMVETS and afford the Veteran the opportunity to select another representative.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO must contact the Veteran and advise him that AMVETS has withdrawn its representation and that he is currently not represented in this appeal.  The RO must afford the Veteran the opportunity to select another representative and provide him with the appropriate form with which to do so.

2.  Obtain any outstanding VA and private treatment records pertinent to the right forefoot disorder, right knee disorder, and psychiatric symptomatology, to specifically include relevant private treatment records from the Veteran's private treating physician, Dr. Gilbert, reportedly at 5004 Highway 39 North, Meridian, Mississippi (telephone number (601) 693-8307); and any Tricare related treatment records not on file.

3.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any chronic right forefoot and/or right knee condition.  All studies deemed appropriate should be performed, and all findings should be set forth in detail.  The claims file should be made available to the examiner.

The examiner should diagnose all right forefoot and/or right knee disabilities found to be present.  If a right forefoot and/or right knee disability is diagnosed, the examiner must opine as to whether it is at least as likely as not that the diagnosed disability is related to or had its onset in service; or in the case of arthritis, manifested to a compensable degree within one year of separation from active duty.  

Please also indicate whether any right forefoot and/or right knee symptoms cannot be attributed to a known clinical diagnosis.  In offering opinions, the examiner must acknowledge the Veteran's report of a continuity of symptoms since service, and any current right forefoot and/or right knee symptoms and diagnosis.  The rationale for all opinions expressed should be set forth in a legible report.  

4.  Schedule the Veteran for an appropriate examination to determine the nature, extent and severity of the Veteran's generalized anxiety disorder and to rule in or exclude a diagnosis of PTSD.  The claims folder should be made available to and reviewed by the examiner.  

All indicated tests should be performed.  The examiner should report all pertinent findings and estimate the Veteran's Global Assessment of Functional (GAF) Scale score.  The examiner must identify the Veteran's psychiatric symptoms and indicate the extent to which the disability impacts on his ability to work.  The examiner should set forth a complete rationale for all findings and conclusions in a legible report.  

5.  Following any additional development deemed appropriate, the RO should readjudicate the claims for service connection.  The AOJ should readjudicate the claim for service connection for PTSD in connection with the original adjudication of the recently raised claim for an increased disability rating for generalized anxiety disorder, giving due consideration for the holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009).  If a determination remains unfavorable to the appellant, he should be furnished a supplemental statement of the case and be afforded the applicable time period in which to respond. Thereafter, the case should be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


